     Case: 1:21-cv-03139 Document #: 67 Filed: 08/23/21 Page 1 of 2 PageID #:537

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Julie Contreras, et al.
                                             Plaintiff,
v.                                                          Case No.: 1:21−cv−03139
                                                            Honorable Robert M. Dow Jr.
Illinois State Board of Elections, et al.
                                             Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 23, 2021:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Motion hearing held
telephonically. Taking into account the parties' written submissions and the discussion
held on the record this morning, Defendants' motion to adjourn the expert discovery
schedule and to set status conference for September 1, 2021 [56] is granted in part and
denied in part. Opening expert reports and supporting materials, which are due today
under the existing schedule, are still to be exchanged no later than August 25, 2021. All
other expert deadlines and expert discovery are stayed until further order of the Court and
will be discussed either with the three−judge panel on September 1, or with Magistrate
Judge Jantz, or both. The pending dispositive motions [40, 55, 63] remain under
advisement, though the panel observes that in the event that the General Assembly enacts
an amended redistricting plan in next week's special session, the parties may need to
consider whether to amend the pleadings and motions that currently are on file. The panel
also reiterates the comments made on the record urging the General Assembly to take into
account the views of the Plaintiffs in crafting any amended plan with the objective of
presenting for the Court's consideration a plan that satisfies all constitutional and statutory
obligations, not just those raised in the existing pleadings and motions. To the extent that
an amended plan still raises viable legal challenges, the parties should expect to update
their pleadings, motions, and expert work (including proposed revisions or alternatives to
the map(s) under consideration) on a highly compressed schedule given the need for an
expeditious conclusion to this litigation to accommodate the 2022 election calendar. As a
housekeeping matter, the motions to dismiss the original (and now superseded complaint)
[30, 33] are stricken as moot. In view of the foregoing, the status conference previously
set for 8/24/2021 at 12:30 p.m. is stricken and reset to 9/1/2021 at 12:30 p.m. Information
regarding the video link for the panel and counsel and the telephone link for members of
the public and media will be provided in a separate minute order. Finally, the motion of
Proposed Intervenor Defendant Angelica Guerrero−Cuellar to intervene [54] is taken
under advisement; responses are due by 8/27/2021; reply is due by 8/31/2021. The panel
will either rule by mail or provide an oral ruling at the 9/1/2021 status conference.
Emailed notice(cdh, )
  Case: 1:21-cv-03139 Document #: 67 Filed: 08/23/21 Page 2 of 2 PageID #:538



ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
